Citation Nr: 1739843	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a schedular disability rating in excess of 10 percent for service-connected dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Muskogee, Oklahoma.

In December 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2015 and June 2016, the Board remanded the skin disorder rating claim for further evidentiary development, to include affording the Veteran a new VA examination and addendum medical opinion.  Such development having been accomplished, the case is once again before the Board for further appellate review.

In May 2017, the Board issued a decision resolving a claim of entitlement to service connection for a psychiatric disability with a final determination denying the claim.  The Board's May 2017 decision stayed adjudication of the dyshidrotic eczema rating issue (as explained in greater detail in the May 2017 Board decision).  In July 2017, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued an opinion in Johnson v. Shulkin, that reversed a decision by the United States Court of Appeals for Veterans Claims (CAVC) and resulted in the lifting of the stay on affected appeals.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  The Board now proceeds with appellate review of the skin disability rating claim.

As further explained below, the Board in this case finds that the Veteran's skin disability in this case involves contentions of impairment of types beyond the scope of the skin disorder schedular rating provisions, and furthermore involves contentions of aspects of impairment beyond the scope of the VA disability rating schedule broadly.  As a result, the Board's decision in this case assigns schedular disability ratings to the extent appropriate ratings are found to be available in the rating schedule, and then must direct referral of the case for consideration of a possible extraschedular rating.  To facilitate these actions, the Board has split the issue into two, distinguishing the schedular rating assignment issue (decided at this time) from the extraschedular rating assignment issue (remanded for referral).  The recharacterization of the appeal with this split of the issue is reflected in the list of issues on the title page of this decision.


FINDINGS OF FACT

1.  At no time under consideration has the Veteran's dyshidrotic eczema been shown to be manifested by scar residuals; or to have affected 20 percent or more of the entire body or 20 percent of exposed areas; or to have required systemic therapy (such as with corticosteroids or other immunosuppressive drugs) for a total duration of six weeks or more.

2.  Throughout the appeal period, the impact of the Veteran's dyshidrotic eczema involving the Veteran's left and right feet has been manifested by episodic foot discomfort/pain interfering with standing and walking reasonably analogous to metatarsalgia; further functional impairment or other findings to approximate a moderate foot injury have not been shown.


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 10 percent for dyshidrotic eczema (under the rating criteria for skin disorders) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7805, 7806 (2016).

2.  The criteria for a separate schedular rating of 10 percent (but no higher) for impairment of the feet due to dyshidrotic eczema, rated as analogous to bilateral metatarsalgia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7899-5279, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran generally contends that he is entitled to a rating in excess of 10 percent for his service-connected dyshidrotic eczema.  The relevant law provides that disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's skin disorder is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  Under the provisions of this diagnostic code: a 0 percent rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Furthermore, Diagnostic Code 7806 instructs to alternatively rate the disability as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 through 7804), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7805 contemplates "Scars, other and other effects of scars" and instructs: "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code."  38 C.F.R. § 4.118, Diagnostic Code 7806.

The rating criteria under Diagnostic Codes 7800-7804 otherwise provide ratings for scars or disfigurement of the head face or neck (7800), other deep and nonlinear scars (7801), superficial and nonlinear scars (7802), and unstable and/or painful scars (7804).  38 C.F.R. § 4.118.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board must consider whether a higher rating is warranted under any other applicable Diagnostic Code or permitted combination of separate ratings under multiple Diagnostic Codes.

Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses, or "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

The Veteran seeks assignment of a disability rating in excess of the currently assigned 10 percent rating for his service-connected dyshidrotic eczema.  This appeal arises from a November 2011 claim seeking an increased rating.  The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Accordingly, the Board's review and discussion shall particularly focus upon findings regarding the details and severity of the Veteran's dyshidrotic eczema from November 2010 (one year prior to the filing of the claim on appeal) to the present.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss the details of every item of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The report of a May 2012 VA medical examination of the Veteran's skin for rating purposes shows that that Veteran "reports peeling itchy finger, toes and feet."  The examiner found that there was no scarring or disfigurement of the head, face, or neck associated with the skin disorder.  The examiner reported that there were no skin neoplasms and that there were no systemic manifestations due to any skin disease.  The Veteran's noted treatment featured only topical corticosteroids, used 6 weeks or more, but not constantly during the prior 12 months.  The examiner reported that there were no other pertinent treatments, and the examiner reported that there had been no debilitating episodes nor pertinent non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the prior 12 months.

Physical examination revealed eczema involving less than 5 percent ("< 5%") of the Veteran's total body area and less than 5 percent ("< 5%") of the Veteran's exposed skin area.  The VA examiner described manifestations "noted on bilateral feet.  Quiescent on fingers."  The VA examiner noted that the functional impact of the skin disability is that it "causes foot irritation when flair[]s [sic] which is 'uncomfort[]able when doing jobs requiring prolonged walking.'"  The VA examiner reported that there were otherwise no other pertinent physical findings, complications, conditions, signs and/or symptoms beyond the above-discussed details of the Veteran's dyshidrotic eczema.

During the Veteran's December 2013 Board hearing, the Veteran described manifestations of his skin disorder flare-ups that covered much of his hands and feet with a rash that caused significant discomfort interfering with his ability to complete tasks such as standing, walking, buttoning a shirt, or turning a doorknob.  The Veteran also suggested that he had encountered associated difficulty maintaining employability.  In February 2015, the Board remanded the issue to afford the Veteran a new VA examination to assess the details and the severity of the skin disorder.

The report of a May 2015 VA fee-basis medical examination of the Veteran's skin for rating purposes shows that the diagnosed dyshidrotic eczema featured the Veteran's symptom report of involvement of "both feet and hands with periodic flare ups."  The Veteran described "a flare up about 3-4 times a year with peeling, pruritic rash on hands and feet," and that the "condition is triggered and aggravated by stress, heat, humidity, and water immersion."  The VA examiner reported: that the skin disorder does not cause scarring or disfigurement of the head, face, or neck; that the skin disorder involved no skin neoplasms; and that the skin disorder involved no systemic manifestations.  The VA examiner noted that the Veteran's treatment featured "[s]ystemic corticosteroids or other immunosuppressive medications," specifically "Kenalog injections and oral Prednisone used 3-4 times a year" for a duration of less than six weeks ("< 6 weeks") in the prior 12 months; the report also notes the Veteran's "treatment failure with antihistamines."  Additionally, the report notes that the Veteran continued treatment with topical corticosteroids (Triamcinolone cream) and "[o]ther topical medications ... [u]nspecified emollients" utilized for a total duration of less than 6 weeks ("< 6 weeks") in the prior 12 months.  The report indicates no other pertinent treatments or procedures and no debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

The May 2015 VA contract examiner reported that the Veteran experienced non-debilitating episodes of urticaria, specifically described as "[p]ruritic, peeling rash on hands and feet 3-4 times a year lasting several days requiring systemic and topical steroids," also described as "treatment with intermittent systemic immunosuppressive therapy."  Physical examination revealed dermatitis involving less than 5 percent ("< 5%") of the Veteran's total body area and "None" of the Veteran's exposed skin area.  This finding was expressly associated with the diagnosed dyshidrotic eczema, and the VA examiner described observing "[o]nly a tiny, few cracked areas between 2 toes of left foot requiring magnification to visualize."  The VA examiner noted that the "Veteran's dyshidrotic eczema is not currently visible on either hand."

The May 2015 VA contract examiner also noted that the Veteran experienced "Hyperhidrosis," but specified that it was not so severe as to interfere with the Veteran being "[a]ble to handle paper or tools after treatment."  The VA examiner reported that there was no neoplasm or metastases related to any pertinent diagnosis in this case, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the skin disorder.  With regard to the functional impact of the skin disorder, the VA examiner reported that the Veteran "reports he was not able to work for 3 months out of the year due to his condition.  He works installing flooring and reports that exposure to latex carpet causes a flare up."  The examiner confirmed that "[t]he diagnosis of dyshidrotic eczema is appropriate and active."

In accordance with the directives of the Board's June 2016 remand, a September 2016 addendum to the May 2015 VA contract examination report presents further medical opinion and explanation from the examiner.  The addendum explains: "The Veteran's skin condition affects <5% of the veteran's total[] body area (hands and feet), and <5% of the exposed areas (hands) during a flare up.  A flare up occurs about 3-4 times a year with peeling, pruritic rash on hands and feet."  Furthermore, the addendum explains: "The condition is triggered and aggravated by stress, heat, humidity, and water immersion and can last several days requiring systemic and topical steroids."  Finally, the addendum explains: "The veteran's medical records ... are consistent with this examination and confirm this condition, and its presence on the hands and feet when active."

The Veteran's other medical records in the claims-file do not substantially contradict any of the pertinent findings presented in the details VA examination reports prepared with specific attention to the features of the Veteran's skin disorder pertinent to VA rating criteria.

The Board notes that the Veteran's reported treatment for the skin disorder featuring three to four Kenalog injections per year does not appear to be well documented in the available medical records, including the Veteran's VA medical records despite the fact that the Veteran has reported that he received such treatment from VA.  However, the 10 percent rating under Diagnostic Code 7806 contemplates a need for such intermittent systemic therapy that has already been accepted by VA.  The Veteran does not contend that he has required such systemic treatment for six weeks or more during any year in the period for consideration to meet the criteria for a higher rating, and the testimony and evidence of record presents no reason to question the Veteran's testimony regarding the intermittent systemic treatment.  The medical evidence of record does not otherwise present information that significantly contradicts or varies from the information presented by the most detailed pertinent evidence discussed above.

The Veteran's skin disability has been rated under the provisions of Diagnostic Code 7806.  The evidence of record shows that competent VA medical professionals have consistently determined that less than 5 percent of the Veteran's whole body and less than 5 percent of his exposed areas are affected by the skin disability.  The September 2016 medical opinion (an addendum to the May 2015 VA examination report) specifically clarified that these area assessments are also true even during the Veteran's reported flare-ups involving his hands and his feet.  Thus, it is clear that the skin disorder does not affect 20 percent or more of the Veteran's total body area nor does it affect 20 percent or more of his exposed areas (the threshold for a schedular rating in excess of 10 percent of the basis of area affected).  Accordingly, no rating in excess of 10 percent is warranted on the basis of skin area affected under Diagnostic Code 7806.

The evidence of record also establishes that treatment of the Veteran's skin disability includes systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12 month period on appeal.  The May 2015 VA fee-basis examination report confirms this information, identifying the Veteran's use of "Kenalog injections and oral Prednisone used 3-4 times a year," as "Systemic corticosteroids or other immunosuppressive medications" used for "< 6 weeks" in a 12 month period.  No evidence of record indicates use of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during any 12 month period during the pendency of this appeal.  Accordingly, no rating in excess of 10 percent warranted on the basis of the extent of the need for systemic therapy such as corticosteroids or other immunosuppressive drugs.

However, a critical aspect of the Veteran's impairment from the dyshidrotic eczema features his description of pain and sensitivity in the affected hands and feet, resulting in significant functional impairment during an active phase.  The Board has considered whether the discomfort and peeling symptomatology may be analogous to unstable and painful scarring as contemplated under Diagnostic Code 7804.  However, the evidence of record does not indicate that there is any persisting scarring or disfigurement associated with the Veteran's service-connected dyshidrotic eczema such that the Board might find that scarring or disfigurement is a predominant disability for rating purposes.  The September 2016 VA fee-basis medical opinion addendum (associated with the May 2015 VA examination report), informed by prior interview and examination of the Veteran, explained that "[a] flare-up occurs about 3-4 times a year with peeling, pruritic rash on hands and feet ... and can last several days requiring systemic and topical steroids."  The Board notes that the Veteran's December 2013 Board hearing testimony indicates that the application of treatment resolves his symptoms within days, consistent with the other evidence of record.  Even if the Board assumes that each flare-up lasts six days (the evidence, including the September 2016 VA medical opinion, does not indicate that flare-ups last for a week or longer) and that there are four flare-ups per year, this suggests up to a maximum of approximately 24 days per year of symptom manifestations.

Notably, the evidence of record indicates that the Veteran's dyshidrotic eczema is not substantially apparent when it is not in an active flare-up: the May 2015 VA examination report noted "Veteran's dyshidrotic eczema is not currently visible on either hand" at that time, and for the feet there were "[o]nly a tiny, few cracked areas between 2 toes of left foot requiring magnification to visualize."  The information suggests symptom manifestations less than 7 percent of the time (a maximum of 24 out of 365 days in a year), with no significant symptom manifestations resembling scarring during more than 93 percent of the time.  This is substantially different from the type of impairment associated with scarring and contemplated by the ratings available under Diagnostic Codes for scarring.

The Board finds that impairment analogous to disfigurement or scarring is not a predominant disability associated with the Veteran's dyshidrotic eczema.  Accordingly, ratings under Diagnostic Codes 7800 through 7805 do not appear to be best suited to provide rating assignments in this case.  The Board has particularly considered the provisions of Diagnostic Code 7804 for unstable and/or painful scars, which contains a note explaining that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar."  The Board notes that the Veteran's dyshidrotic eczema manifests in peeling of the skin and significant discomfort on the hands and feet during flare-ups.  However, the dyshidrotic eczema is significantly unlike such scarring in that it is an episodic intermittent condition that has no significantly visible presence, no discomfort or pain, and no peeling of skin when not triggered to flare-up.  The Board is unable to conclude that it is appropriate in this case to attempt to identify within the Veteran's eczema rashes a countable number of deemed-by-analogy "scars" that may be characterized as "painful" and/or with "frequent loss of covering of skin over the scar" to allow a reasonable application of Diagnostic Code 7804 (which provides higher ratings for higher counts in the number of distinct qualifying scars).  See 38 C.F.R. § 4.118.

Nevertheless, that the Veteran's symptom manifestations of dyshidrotic eczema are indicated to feature functional impairment beyond that contemplated by the 10 percent rating based upon the need for intermittent systemic therapy in Diagnostic Code 7806.  The additional function impairment is described in the VA examination reports and the Veteran's December 2013 Board hearing testimony as featuring interference during flare-ups with his ability to use his feet for standing and walking and interference with his ability to use his hands effectively.

The Board has carefully considered that Diagnostic Code 7806 for eczema allows consideration of rating the disability under Diagnostic Code 7805, which in turn permits consideration of other Diagnostic Codes for any other disabling effects not considered under Diagnostic Codes 7800 to 7804.  The Board is also mindful that when an unlisted condition is encountered it is generally permissible to rate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In an effort to provide the Veteran's claim with every consideration, and viewing the matter in the light most favorable to the Veteran, the Board has sought to identify appropriate schedular rating provisions that may reasonably provide ratings for the additional functional impairment of the Veteran's dyshidrotic eczema affecting his feet and hands beyond what is contemplated generally by the skin rating provisions.

The Board observes, in passing, that disability ratings for orthopedic disabilities are routinely and appropriately combined with separate rating awards for associated skin/scarring disability.  The Board finds that it is likewise permissible (and not a violation of the prohibition of pyramiding under 38 C.F.R. § 4.14) to combine a skin/scarring disability rating with an associated functional impairment analogous to an orthopedic disorder.

With regard to the functional impairment of his feet, the Board has considered whether the discomfort in his feet may be rated as analogous to the pain contemplated by the 10 percent rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5279 for bilateral anterior metatarsalgia.  Diagnostic Code 5279 provides a maximum 10 percent rating for anterior metatarsalgia whether it is unilateral or bilateral.  The Board notes that the evidence of record and the Veteran's testimony do not indicate that the peeling, pruritic rash of his feet is limited to the anterior metatarsal portion of the Veteran's feet.

The Board has also considered whether this impairment of both feet may represent "Foot injuries, other" as contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 provides (for each foot) a 10 percent rating for moderate foot injury, a 20 percent rating for moderately severe foot injury, a 30 percent rating for severe foot injury, and a note to the code provides a 40 percent rating for actual loss of use of the foot.  To the extent that this Diagnostic Code may be arguably appropriate for a rating by analogy, a minimal compensable rating under this code is only available if the impairment is at least "Moderate" in severity.  The May 2012 VA examination report, informed by examination and interview of the Veteran, described that the functional impact of the disability featured that it "causes foot irritation" during a flare-up, "which is 'uncomfort[]able' when doing jobs requiring prolonged walking."  The May 2015 VA examination report does not describe a more severe functional impact; although it notes the Veteran "reports he was not able to work for 3 months out of the year due to his condition," this was explained as due to the fact that "[h]e works installing flooring and reports that exposure to latex carpet causes a flare up."

The Board seeks to assign a disability rating that recognizes the impairment caused by the Veteran's "uncomfort[]able" "foot irritation" which, as described by the Veteran in his December 2013 Board hearing testimony, significantly interferes with his ability to stand and walk during periods of flare-up; the evidence suggests such flare-ups occur 3 or 4 times per year for up to "several days" at a time.  The Board is unable to conclude that the impairment described represents a 'moderate' disability of either foot as contemplated by a minimal rating under Diagnostic Code 5284.

Thus, the Board returns to considering whether the 10 percent (maximum) rating available under Diagnostic Code 5279 may be appropriate to provide the most favorable rating available to the Veteran.  In this regard, the Board finds that the Veteran's bilateral foot skin impairment manifesting in discomfort interfering with function is reasonably rated by analogy to bilateral anterior metatarsalgia, and that the 10 percent rating for such impairment under Diagnostic Code 5279 is the most favorable rating available for the shown impairment.

Thus, in summary, the Board finds that no rating in excess of 10 percent is warranted for the Veteran's dyshidrotic eczema under the rating criteria for skin disorders, but the Board finds that an additional separate 10 percent rating is warranted by analogy under Diagnostic Code 5279 for the interference in the Veteran's functional use of his feet beyond what is contemplated by the rating criteria for skin disorders generally.

The Veteran's December 2013 Board hearing testimony described the flare-up symptoms significantly impairing his ability to use his hands to perform tasks such as buttoning a shirt or turning a doorknob; however, the May 2015 VA contract examiner found that the Veteran's hand symptoms were not so severe as to interfere with the Veteran being "[a]ble to handle paper or tools after treatment."  Aside from the hearing testimony, the record, including the medical evidence, does not otherwise reflect hand symptoms that rise to a level of disability warranting separate service connection or additional compensation.  

Additionally, it is noteworthy that the Veteran has asserted (as reported by the May 2015 VA examination report) that "he was not able to work for 3 months out of the year due to his condition.  He works installing flooring and reports that exposure to latex carpet causes a flare up."  The Veteran's December 2013 Board hearing testimony suggested that he had encountered associated difficulty maintaining employability.  However, the preponderance of the evidence, including numerous VA examinations and medical opinions, is against a finding that there is significant impact on work functioning, even with consideration of the Veteran's flare-ups.  The preponderance of the evidence of record indicates that the Veteran is symptomatic only for "several days" at a time, three to four times per year.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, as discussed above, preponderance of the evidentiary record reflects that all significant manifestations of, or functional impairment due to, dyshidrotic eczema of the hands and feet are entirely encompassed by the schedular criteria, including the analogous rating noted above.  Accordingly, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to further determine whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A schedular rating in excess of 10 percent for dyshidrotic eczema (under the rating criteria for skin disorders) is denied.

A new separate schedular rating of 10 percent (but no higher) for impairment of the feet due to dyshidrotic eczema, rated as analogous to bilateral metatarsalgia, is granted, subject to the laws and regulations governing the payment of compensation benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


